PER CURIAM.
This is an appeal from a non-final order in which the trial court set aside a default previously entered in favor of the appellants. Such an order is not subject to an interlocutory appeal. Caribbean Agencies, Inc. v. Agri-Export, Inc., 384 So.2d 281 (Fla. 4th DCA 1980); Liebman v. Sportatorium, Inc., 374 So.2d 1124 (Fla. 4th DCA 1979); Yates v. Roller Skating Rinks Inc., 379 So.2d 1333 (Fla. 5th DCA 1980); Praet v. Martinez, 367 So.2d 657 (Fla. 3rd DCA 1979).
Accordingly this appeal is dismissed.
DOWNEY, HERSEY and GLICKSTEIN, JJ., concur.